TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00427-CV



                                   In re Amanda J. Wilhelm


                                        E. B., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
     NO. C2017-1044D, THE HONORABLE KARIN E. BONICORO, JUDGE PRESIDING



                           ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of E. B. The subject of this

proceeding is Amanda J. Wilhelm, appellant’s attorney.

               Appellant filed his notice of appeal on June 19, 2018, and his brief was due

August 2, 2018. On August 24, 2018, we ordered counsel to file appellant’s brief no later than

September 4, 2018. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Amanda J. Wilhelm shall appear in person

before this Court on Wednesday, September 26, 2018, at 1:30 p.m., in the Third Court of

Appeals courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th

Street, in Austin, Travis County, Texas, to show cause why she should not be held in contempt

and have sanctions imposed for her failure to obey our August 24, 2018 order. This order to
show cause will be withdrawn and Wilhelm will be relieved of her obligation to appear before

this Court as ordered above if the Clerk of this Court receives appellant’s brief on or before

September 24, 2018.

              It is ordered on September 11, 2018.



Before Justices Puryear, Goodwin, and Bourland




                                              2